UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2520


ADEBAYO COLE,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                              (29496-11)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adebayo Cole, Appellant Pro Se. Curtis Clarence Pett, Francesca
Ugolini, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adebayo     Cole    appeals      from   the    tax     court’s    order

dismissing his tax court petition for failure to prosecute and

upholding the Commissioner of Internal Revenue’s determinations

with respect to Cole’s income tax liabilities for the 2008 and

2009   tax   years.       We    have    reviewed     the   record    and   find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the tax court.           Cole v. Comm’r of Internal Revenue, No.

29496-11     (U.S.T.C.    June    24,    2013).       We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                          2